Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors QAD Inc.: We consent to the incorporation by reference in the registration statements on Form S-8 (File Nos. 333-160125, 333-137417, 333-66610, 333-48381, and 333-35367) of QAD Inc. of our reports dated April 15, 2011, with respect to the consolidated balance sheets of QAD Inc. and subsidiaries as of January 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended January 31, 2011, the related financial statement schedule, and the effectiveness of internal control over financial reporting as of January 31, 2011, which reports appear in the January 31, 2011 annual report on Form 10-K of QAD Inc. /s/ KPMG LLP Los Angeles, California April 15, 2011
